Title: From George Washington to the Massachusetts General Court, 12 August 1775
From: Washington, George
To: Massachusetts General Court



Gentlemen
Cambridge. Head Quarters. August. 12. 1775

I have considered the Papers you left with me yesterday: those of them, which relate to Jones, shew him to be a most malignant, & inveterate Enemy to his Country, & as such I trust he will meet with his Deserts: But I have such various, & important Matters requiring my constant Attention, that I must beg Leave to refer him, & all others under similar Circumstances to the Authority of the Province, both for safe Custody & Punishment.
The Payment of the Troops is of such indispensable Necessity, that I must endeavour to use the Powers committed to me by the Honorable Congress so as to remove this Cause of Complaint. I propose to direct the new Paymaster to commence his Payments from the 1st August, & hereafter continue them monthly. I have considered that there are few, if any Men, who have not served two Months; and tho. some have received their Advance twice, it cannot be supposed there are many who have

had more: The two Months Service, will then be set against the double Advance, and if a strict Scrutiny is immediately made, which I would recommend; the Accounts may be settled to that Time, the Delinquents probably be detected, and in the End, Justice done both to the Province & the Men. If any Embezzlements have been made by the Officers, they will stand accountable to the Publick, but at all Events the Soldiers are intitled to, and must have their Pay, if any Service is expected from them. The Shirts, Shoes, Stockings & Breeches provided by the Province can be taken on the continental Account; but I apprehend, there will not be the same Necessity to provide Coats, the Continental Congress having ordered Hunting Shirts as an outside Dress—under which, a warm Waistcoat will be cheaper, and more convenient.
As to the Expedition proposed against Nova Scotia by the People of Machias; I cannot but applaud their Spirit & Zeal, but after considering the Reasons offered for it several Objections occur which seem to me unanswerable. I apprehend such an Enterprize inconsistent with the general Principle upon which the united Colonies have proceeded. It is true, that Province has not acceded to Measures of the Congress and they have therefore been excluded from all commercial ⟨Intercourse with the other Colonies; But they have⟩ not commenced Hostilities against them, nor are any to be apprehended: to attack them therefore is a Step of Conquest rather than Defence, & may be attended with very dangerous Consequences. It might perhaps be easy with the Force proposed to make an Incursion into the Province; to overawe those of the Inhabitants who are inimical to our Cause and for a short Time prevent their supplying the Enemy with Provisions, but the same Force must continue to produce any lasting Effects. As to the furnishing Vessels of any Force, you Gentlemen will anticipate me, in pointing out our Weakness, & the Enemy’s Strength. There would be great Danger, that with the best Preparation we could make, they would fall an easy Prey, either to the Man of War on that Station, or some who would be detached from Boston. I have been thus particular to satisfy any Gentlemen of the Court who incline to adopt the Measure: I could offer many other Reasons against it, some of which I doubt not will suggest themselves to the Honbe

Board: But it is unnecessary to enumerate them, when our Situation as to Ammunition absolutely forbids our sending a single Ounce out of the Camp at present. I am with great Respect & Regard Gentlemen Your most Obedt and very Hbble Servt

Go: Washington

